DETAILED ACTION
Application 16/610592, “Polymer Electrolyte for Secondary Battery and Lithium Secondary Battery Including the Same”, is the national stage entry of a PCT application filed on 7/26/18 and claims priority from a foreign application filed on 7/26/17. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action on the merits is in response to communication filed on 6/15/22.  

Response to Arguments 
Applicant’s arguments filed on 6/15/22 have been fully considered, but are not persuasive. Applicant presents the following arguments.
Barbosa fails to disclose a second polymer matrix disposed in free volumes of the first polymer matrix.  In response, Barbosa discloses a structure characterized as being formed of “interpenetrating networks” (abstract).  “Interpenetrating networks” is a term of the art that implies two distinct polymer networks [matrixes] intertwined together, but not cross-linked*.  

*As supporting evidence, consider the following references [emphasis added]:
Suh (US 2018/0034058) [prior art, battery art]:
[0050] As used herein, the term “interpenetrating polymer network” denotes that two different polymer networks are combined to each other without being bonded by a covalent bond. An interpenetrating polymer network structure according to an embodiment may be a structure in which a network of the cyclic polymer and a network of the copolymer that are intertwined to or with each other and thus form another network or a structure in which a network of the cyclic polymer and a chain form of the copolymer that are intertwined to each other. In the interpenetrating polymer network structure, polymers of the networks may be linked as rings to each other, and thus the interpenetrating polymer network structure may have strong and durable characteristics, relative to those of another copolymer, while having excellent flexibility at the same time. In this regard, a binder composition including the interpenetrating polymer network structure may help effectively control expansion of an electrode active material, and excellent binding strength of the binder composition and excellent stability of an electrolyte may be secured. In addition, the binder composition according to an embodiment may be environment-friendly since an aqueous solvent may be used in preparation of an electrode. When the binder composition is used, a lithium secondary battery with improved capacity, initial efficiency, lifespan, and stability may be manufactured.

Chung (US 2015/0010816) [prior art, battery art]: 
[0061]  The term "interpenetrating polymer network" (IPN) refers to a network of heterogeneous polymers combined without a covalent bond.  The term "semi-interpenetrating polymer network" (semi-IPN) refers to a network structure of a linear polymer and a cross-linking polymer.

Calderon (US 2018/0179386) [prior art, not battery specific]:
[0015] In accordance with IUPAC definitions, the term “interpenetrating network” is to be understood as a polymer comprising two or more networks that are at least partially interlaced on a molecular scale but not covalently bonded to each other and cannot be separated unless chemical bonds are broken. Similarly, the term “semi-interpenetrating network” is to be understood as a polymer comprising one or more polymer networks and one or more linear or branched polymers characterized by the penetration on a molecular scale of at least one of the networks by at least some of the linear or branched macromolecules. A semi-interpenetrating network is distinguished from an interpenetrating network because the constituent linear or branched macromolecules can, in principle, be separated from the constituent polymer network(s) without breaking chemical bonds; it is a polymer blend. The preceding definitions are taken from the following source: IUPAC. Compendium of Chemical Terminology, 2nd ed. (the “Gold Book”). Compiled by A. D. McNaught and A. Wilkinson. Blackwell Scientific Publications, Oxford (1997). XML on-line corrected version: http://goldbook.iupac.org (2006-) created by M. Nic, J. Jirat, B. Kosata; updates compiled by A. Jenkins. ISBN 0-9678550-9-8. doi:10.1351/goldbook.

Accordingly, a skilled artisan at the time of invention would have understood Barbosa’s express teaching of interpenetrating networks to imply distinct first and second polymers, wherein the second polymer matrix is disposed in the free volume of a first polymer matrix.   

Applicant’s Comparative Example 4 mixes a first and second polymer and polymerizes only after the mixing step in order to provide a composition having inferior properties to applicant’s Example 1.  In response, the Office presumes that applicant cites the Comparative Example 4 in order to provide evidence that the polymer of Barbosa would possess the structure defined in instant claim 1.  However, the discussion of Comparative Example 4 does not appear to demonstrate that the comparative example fails to provide the intertwined polymer matrixes, the feature of Barbosa argued by applicant to be deficient.  Moreover, the method of Comparative Example 4 is not sufficiently similar to the Barbosa invention so as to presume that the products produced are the same.  Accordingly, even if Comparative Example 4 provides inferior performance to Applicant’s inventive Example 1 (which is narrower in scope than claim 1), this finding does not demonstrate the failure of Barbosa to teach the claimed invention.

Barbosa does not explicitly disclose a definition of interpenetrating networks; therefore, the disclosure of Barbosa fails to teach the claimed invention based on the characterization of the structure as such.  In response, absent Barbosa presenting a new definition of “interpenetrating networks”, the plain meaning used in the art should be applied (see MPEP 2111.01 regarding “Plain Meaning” in the context of claim interpretation).  For reasons discussed above in detail, the plain meaning of “interpenetrating networks” is found to embody the claimed structure of second polymer matrix disposed in free volumes of a first polymer matrix without cross-linking between the two matrixes.  Applicant argument is insufficient to reasonably prove that the “interpenetrating networks” referred to by Barbosa would not imply the structure normally associated with the terminology.

Though Barbosa discloses interpenetrating networks, there is no description in Barbosa that the interpenetrating networks would be a second polymer matrix disposed in the free volume of a second polymer matrix as in claim 1.  In response, if “interpenetrating networks” is interpreted as understood in the art, then the claimed structure is necessarily present.  Moreover, Barbosa characterizes the structure as comprising “interpenetrating blends with different polymer component compositions at section 3.2, which is consistent with the plain meaning of interpenetrating networks as defined by the above cited references.  Accordingly, the presumption that the interpenetrating networks of Barbosa comprise a second polymer matrix disposed in the free volume of a first polymer matrix remains valid.

	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by, or alternatively under 35 U.S.C. 103 as being unpatentable over, Barbosa (“Solid-state electrochromic devices using pTMC/PEO blends as polymer electrolytes”, Electrochemica Acta 55; 2010; 1495-1502; cited in 11/4/19 IDS and the submitted International Search Report).
Regarding claim 1, Barbosa teaches a polymer electrolyte (“electrolyte films… solid polymer electrolyte”, abstract) for a secondary battery (Section 1, paragraph 1; Section 3.3, paragraph 1), the polymer electrolyte comprising: 
a first polymer including a repeating unit represented by Formula 1, wherein, in Formula 1, R1 is an alkylene group having 1 to 5 carbon atoms, and n is an integer of 10 to 10,000 (e.g. “polytrimethylene carbonate”, abstract), and 
a second polymer including a repeating unit derived from a monomer having at least one ethylenically unsaturated group or an oligomer thereof (e.g. “polyethylene oxide”, abstract), 
wherein the first polymer and the second polymer are in the form of matrixes with the second polymer matrix is disposed in free volumes of the first polymer matrix (“interpenetrating networks”, abstract).

Barbosa is silent as to wherein the first polymer and the second polymer are not cross-linked.  However, as described in MPEP , a rejection under 35 USC 102/103 can be made when the prior art appears identical but is silent as to an inherent characteristic (MPEP 2112 III).
In this case, since Barbosa neither mentions that the first and second polymer networks [matrixes] should be cross-linked, nor discloses a required process step that would inevitably lead to crosslinking, a skilled artisan would not expect the interpenetrating networks to be cross-linked.  
Moreover, “interpenetrating networks” as understood in the art at the time of invention implies a structure wherein two polymer matrixes are enjoined together without mutual bonding therebetween.*
Thus, the requirement that the second polymer matrix is disposed in free volumes of the first polymer matrix without cross-linking is implicitly taught by Barbosa and claim 1 is anticipated.
*As supporting evidence, see “*” section in Response to Arguments section above.  

Alternatively, it has been held that the elimination of an element and its function is prima facie obvious if the function of the element is not desired (MPEP 2144.04 II).  In this case, Barbosa teaches no benefit associated with cross-linking the networks; therefore, it would have been obvious not to cross-link the networks with any consequence associated with this cross-linking step not being desired.


Regarding claim 2, Barbosa remains as applied to claim 1.  Barbosa teaches polytrimethylene carbonate as the chemical compound matching Formula 1, but does not expressly teach the compounds of formulas 1a-1c which differ from polytrimethylene carbonate with respect to R1.
However, Barbosa teaches R1 as a trimethylene unit including three serially connected methylene species, while formula 1a differs only in that R1 comprises one carbon atom which is branched rather than serially connected and 1b differs only by R1 being a dimethylene unit including two methylene species rather than three.  
Therefore, claim 2 is found to embody an obvious variant of the disclosure of Barbosa, with the difference merely replacing the species R1 taught by Barbosa with chemically similar species to yield the similar result of a polymeric matrix capable of incorporating therein a second polymer matrix in order to provide a polymer electrolyte.  Absent a showing of criticality associated with the slight difference in R1, claim 2 is found to be obvious in view of chemical structural similarity.

Regarding claim 3, Barbosa remains as applied to claim 1.  Barbosa further teaches wherein the second polymer comprises polyethylene oxide (see abstract).

Regarding claim 4, Barbosa remains as applied to claim 1.  Barbosa further teaches wherein the second polymer (e.g. polyethylene oxide) is included at a 5:95 weight ratio relative to the first polymer (Section 2.2), which lies within the claimed range of 1 to 100 parts by weight based on 100 parts by weight about 5 parts by weight of the first polymer.

Regarding claim 5, Barbosa remains as applied to claim 1.  Barbosa further teaches the polymer electrolyte comprising a lithium salt (“doped with lithum perchlorate”, Introduction).

Regarding claim 6, Barbosa remains as applied to claim 5.  Barbosa does not expressly teach the lithium salt included in a concentration range of 0.5 to 5 M.
However, as described in MPEP 2144.05 II, it has been held as generally obvious to optimize known result-effective parameters, particularly concentration, in order to provide an optimized product.  
In this case, Barbosa does teach that the lithium salt concentration is a result effective variable influencing properties such as ionic conductivity (Section 3.2).  Therefore, the requirement that the salt is included in a concentration of 0.5 to 5 M is found to be prima facie obvious over Barbosa.  

Regarding claim 7, Barbosa remains as applied to claim 1.  Barbosa further teaches wherein the polymer electrolyte is a free-standing solid polymer film (“free-standing films”, Section 2.2; see also abstract).

Regarding claim 8 and 9, Barbosa remains as applied to claim 1.  Barbosa further teaches a composition comprising: 
a first polymer including a repeating unit represented by Formula 1, wherein, in Formula 1, R.sub.1 is an alkylene group having 1 to 5 carbon atoms, and n is an integer of 10 to 10,000 (e.g. “polytrimethylene carbonate”, abstract), and 
a second polymer comprising a monomer having at least one ethylenically unsaturated group or an oligomer thereof (e.g. “polyethylene oxide” of abstract comprises ethylene oxide as a monomer), and
 an organic solvent (“solvent casting”, abstract; “acetonitrile”, Section 2.2).

Barbosa does not appear to teach the composition further comprising a polymerization initiator. 
However, preparation of a polymer [e.g. polyethylene oxide] from a monomer [e.g. ethylene oxide] and an initiator is conventional [OFFICAL NOTICE; since this assertion of official notice previously presented in the 3/15/22 Non-Final Rejection was not traversed or not adequately traversed in the 6/15/22 remarks, the common knowledge or well-known in the art statement is taken to be admitted prior art] since polymers are structures formed by the union of individual monomers.  Therefore, it would have been obvious to a skilled artisan to include a polymerization initiator in the composition in order to form polyethylene oxide or other polymeric constituents by a conventional means. 

Regarding claim 10, Barbosa remains as applied to claim 8.  Barbosa further teaches wherein the second polymer (e.g. polyethylene oxide) is included at a 5:95 weight ratio relative to the first polymer (Section 2.2).  This weight ratio suggests that the first polymer is included in an amount lying within the range of 50 to 95 wt% based on the total weight of the reactants of claim 8.

Regarding claim 11, Barbosa remains as applied to claim 8.  Barbosa further teaches wherein the second polymer (e.g. polyethylene oxide) is included at a 5:95 weight ratio relative to the first polymer (Section 2.2).  Since polyethylene oxide consists of ethylene oxide monomer units, the Barbosa teaching suggests an ethylene oxide monomer content which lies within the claimed range of 1 to 100 parts by weight based on 100 parts by weight about 5 parts by weight of the first polymer.

Regarding claim 16, Barbosa remains as applied to claim 1.  Barbosa further teaches that the polymer electrolyte is useful in the lithium battery art (Section 1; Section 3.3), but does not expressly teach that in a lithium battery application, the lithium battery would comprise a positive electrode and a negative electrode and the polymer electrolyte would be implemented as a polymer electrolyte film formed on the surface of at least one electrodes.
However, a polymer electrolyte disposed between a positive electrode and a negative electrode and formed on the surface of at least one of the electrodes is a conventional form of a lithium secondary battery [OFFICAL NOTICE; since this assertion of official notice previously presented in the 3/15/22 Non-Final Rejection was not traversed or not adequately traversed in the 6/15/22 remarks, the common knowledge or well-known in the art statement is taken to be admitted prior art]  since the electrolyte must provide an electron blocking ionic pathway between the electrodes.  Therefore, it would have been obvious to a person having ordinary skill in the art at the time of invention to provide the polymer electrolyte of claim 1 between a positive electrode and a negative electrode, and formed on the surface of at least one of the electrodes, in order to make use of the polymer electrolyte in a lithium secondary battery application as suggested in the Barbosa Introduction section.  


Claims 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Barbosa (“Solid-state electrochromic devices using pTMC/PEO blends as polymer electrolytes”, Electrochemica Acta 55; 2010; 1495-1502; cited in 11/4/19 IDS and the submitted International Search Report) and Patterson (US 2013/0108930).
Regarding claim 12-13, Barbosa remains as applied to claim 8.  Barbosa does not appear to teach wherein the composition comprises an oxygen inhibitor such as tris (2,2,2 -trifluoroethyl) phosphite which is mentioned in applicant’s specification.  Further, Barbosa does not appear to teach the oxygen inhibitor is included at 0.1 to 10 wt% based on the polymer electrolyte composition.
In the battery art, Patterson teaches including tris (2,2,2 -trifluoroethyl) phosphite as an additive in an electrolytic composition for the benefit of providing flame retardant property (paragraphs [0047, 0049]).  Patterson further teaches including the additive in an amount of 0.1 to 4 wt % (paragraph [0046]).
It would have been obvious to a person having ordinary skill in the art to include tris (2,2,2 -trifluoroethyl) phosphite in an electrolytic composition in an amount in the range of 0.1 to 4 wt % for the benefit of providing flame retardant property as taught by Patterson.

Claims 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Barbosa (“Solid-state electrochromic devices using pTMC/PEO blends as polymer electrolytes”, Electrochemica Acta 55; 2010; 1495-1502; cited in 11/4/19 IDS and the submitted International Search Report) and Ogino (US 2012/0242292).
Regarding claim 17, Barbosa teaches a polymer electrolyte (“electrolyte films… solid polymer electrolyte”, abstract) for a secondary battery (Section 1, paragraph 1; Section 3.3, paragraph 1), the polymer electrolyte comprising: 
a first polymer including a repeating unit represented by Formula 1, wherein, in Formula 1, R1 is an alkylene group having 1 to 5 carbon atoms, and n is an integer of 10 to 10,000 (e.g. “polytrimethylene carbonate”, abstract), and 
a second polymer including a repeating unit derived from a monomer having at least one ethylenically unsaturated group or an oligomer thereof (e.g. “polyethylene oxide”, abstract), 
wherein the first polymer and the second polymer are in the form of matrixes with the second polymer matrix is disposed in free volumes of the first polymer matrix (“interpenetrating networks”, abstract).

Barbosa is silent as to wherein the first polymer and the second polymer are not cross-linked.  However, as described in MPEP , a rejection under 35 USC 102/103 can be made when the prior art appears identical but is silent as to an inherent characteristic (MPEP 2112 III).
In this case, since Barbosa neither mentions that the first and second polymer networks [matrixes] should be cross-linked, nor discloses a required process step that would inevitably lead to crosslinking, a skilled artisan would not expect the interpenetrating networks to be cross-linked.
Moreover, “interpenetrating networks” as understood in the art at the time of invention implies a structure wherein two polymer matrixes are enjoined together without mutual bonding therebetween.* 
Thus, the requirement that the second polymer matrix is disposed in free volumes of the first polymer matrix without cross-linking is implicitly taught by Barbosa.
*As supporting evidence, see “*” section in Response to Arguments section above.  

Alternatively, it has been held that the elimination of an element and its function is prima facie obvious if the function of the element is not desired (MPEP 2144.04 II).  In this case, Barbosa teaches no benefit associated with cross-linking the networks; therefore, it would have been obvious not to cross-link the networks with any consequence associated with this cross-linking step not being desired.

Barbosa further teaches wherein the second polymer comprises polyethylene oxide (see abstract), but does not appear to teach wherein the second polymer comprises phenylene oxide (see abstract).
In the battery art, Ogino teaches that a high molecular weight ion conducting polymer is useful for forming a solid electrolyte (abstract, paragraph [0013]).  Ogino further teaches that polyalkylene oxides provide such a polymer and that “[t]ypical examples of polyalkylene oxide include polyethylene oxide, polypropylene oxide, polyphenylene oxide, and the like” (paragraph [0053]).  
As described in MPEP 2141, a prima facie case of obviousness exists for the simple substitution of one known element for another to yield predictable results.  In this case, it would have been obvious to the skilled artisan at the time of invention to substitute polyphenylene oxide for the polyethylene oxide of Barbosa because both polymers are ion-conductive polymers in the group of polyalkylene oxides.  The skilled artisan would have expected similar behavior upon such a substitution because the polyalkylene oxides belong to the same class of ion conductive polymers.  


Relevant or Related Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, though not necessarily pertinent to applicant’s invention as claimed.
Kim (KR 2015-056122) teaches a solid polymer electrolyte comprising high and low invasion polymer network including polyalkylene oxide-alkylene carbonate and cross-linked polymer.
Ito (CA 2280999) teaches solid electrolytes comprising polymeric matrix structure which supports solvent and electrolyte components therein.
Huang (US 2004/0122178) Crosslinked polymer electrolytes and method of making such crosslinked polymers, including the use of an initiator at paragraph [0068].
Morioka (US 2018/0219255) teaches a solid electrolyte comprising a polymer readable on Formula 1 and another polymer.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMIAH R SMITH whose telephone number is (571)270-7005.  The examiner can normally be reached on Mon-Fri: 9 AM-5 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 313-446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JEREMIAH R SMITH/Primary Examiner, Art Unit 1723